United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1151
                                 ___________

Joshua Hunt, a minor, by and through *
his Mother and next friend; Russell G. *
Hunt; Marla B. Hunt,                    *
                                        *
            Plaintiffs/Appellants,      *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Lincoln County Memorial Hospital,       *
                                        *
            Defendant/Appellee,         *
                                        *
Healthline Management, Inc.; Jane       *
Doe; Mary Doe; John Doe; Linda          *
Whiteside; Lisa Hanson,                 *
                                        *
            Defendants,                 *
                                        *
Benjamin Mark Welch, Dr.,               *
                                        *
            Defendant.                  *
                                   ___________

                           Submitted: November 8, 2002

                                Filed: January 29, 2003
                                 ___________

Before RILEY, BEAM, and SMITH, Circuit Judges.
                            ___________
BEAM, Circuit Judge.

      Joshua Hunt ("Hunt") appeals the district court's1 grant of judgment as a matter
of law in favor of Lincoln County Memorial Hospital ("LCMH") and Dr. Benjamin
Mark Welch ("Welch") on Hunt's Emergency Medical Treatment and Active Labor
Act ("EMTALA") claim. We affirm.

I.    BACKGROUND

       When Hunt stepped on a nail in August 1998, he suffered a puncture wound
to his right foot,2 and his mother, Marla, took him to the LCMH emergency
department. Two nurses on duty assisted Hunt and asked whether or not he had had
a current tetanus shot. One of the nurses looked at Hunt's foot and then discussed the
injury with the physician.3 Welch then instructed Hunt to keep his foot elevated and
the wound clean.

       Later in the same month, Hunt's foot became swollen and sore. He was
diagnosed at Cardinal Glennon Children's Hospital with osteomyelitis and cellulitis
in his right foot, resulting from infections caused by the nail. Hunt now claims that
these conditions would not have occurred had the staff at LCMH performed an
appropriate medical screening examination and provided the necessary antibiotic
treatment.



      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
      2
       According to the trial testimony of Hunt's father, Russell, the break in the skin
from the nail was not "very big at all" and there was a very small amount of blood.
      3
     There is some disagreement as to whether or not this physician was Welch.
However, for purposes of this opinion, we will assume that it was.

                                          -2-
II.   DISCUSSION

       "We review a district court's grant of a judgment as a matter of law de novo and
apply the same standards as the district court." Sip-Top, Inc. v. Ekco Group, Inc., 86
F.3d 827, 830 (8th Cir. 1996). "'A motion for judgment as a matter of law should be
granted when all the evidence points one way and is susceptible of no reasonable
inferences sustaining the position of the nonmoving party.'" Neely v. Am. Family
Mut. Ins. Co., 123 F.3d 1127, 1129 (8th Cir. 1997) (quoting Ehrhardt v. Penn Mut.
Life Ins. Co., 21 F.3d 266, 269 (8th Cir. 1994) (citations and quotations omitted)).
The district court held that judgment as a matter of law was appropriate in this case
because Hunt's cause of action did not satisfy the EMTALA.4 Hunt v. Lincoln
County Mem'l Hosp., No. 4:00-CV-982, slip op. at 2 (E.D. Mo. Nov. 29, 2001).

       Hunt claims that LCMH and Welch failed to provide him with an "appropriate
medical screening examination," as required by the EMTALA. The EMTALA sets
forth the examination and treatment requirements for hospitals when dealing with
patients with emergency medical conditions.5


      4
        Citing section 176.20 of the fifth edition of Federal Jury Practice and
Instructions, the district court stated that "[b]ecause plaintiffs have asserted a claim
for violation of the [EMTALA], plaintiffs have to satisfy the following elements to
support their claims against defendant Lincoln County Memorial Hospital: (1)
defendant has both a Medicare provider agreement with the Secretary of Health and
Human Services and an emergency room or emergency department; (2) plaintiff went
to the defendant's emergency room or emergency department; (3) plaintiff requested
examination or treatment; (4) plaintiff had an emergency medical condition; (5)
defendant did not provide plaintiff with an appropriate medical screening
examination; and (6) as a direct result of the conduct of defendant, plaintiff suffered
personal harm." Hunt v. Lincoln County Mem'l Hosp., No. 4:00-CV-982, slip op.
at 2 (E.D. Mo. Nov. 29, 2001).
      5
      This law was enacted to address patient "dumping" by hospitals of patients
without the appropriate amount of insurance. Summers v. Baptist Med. Ctr.

                                          -3-
            In the case of a hospital that has a hospital emergency department,
      if any individual (whether or not eligible for benefits under this
      subchapter) comes to the emergency department and a request is made
      on the individual's behalf for examination or treatment for a medical
      condition, the hospital must provide for an appropriate medical
      screening examination within the capability of the hospital's emergency
      department, including ancillary services routinely available to the
      emergency department, to determine whether or not an emergency
      medical condition (within the meaning of subsection (e)(1) of this
      section) exists.

42 U.S.C. § 1395dd(a) (emphasis added).6 This statute does not "create[] a general
federal cause of action for medical malpractice in emergency rooms." Summers v.
Baptist Med. Ctr. Arkadelphia, 91 F.3d 1132, 1137 (8th Cir. 1996). "[The EMTALA]
is not a substitute for state-law malpractice actions. It does not guarantee proper
diagnosis or provide a federal remedy for medical negligence." Id. (construing
Vickers v. Nash Gen. Hosp., Inc., 78 F.3d 139 (4th Cir. 1996)). Rather, the
EMTALA focuses on uniform treatment of patients presented in hospital emergency
departments. "An inappropriate screening examination is one that has a disparate
impact on the plaintiff. Patients are entitled under EMTALA, not to correct or non-
negligent treatment in all circumstances, but to be treated as other similarly situated
patients are treated, within the hospital's capabilities." Summers, 91 F.3d at 1138.




Arkadelphia, 91 F.3d 1132, 1136-37 (8th Cir. 1996) (discussing the legislative history
of the EMTALA).
      6
        Subsection (e)(1) of 42 U.S.C. § 1395dd provides that an "emergency medical
condition" means "(A) a medical condition manifesting itself by acute symptoms of
sufficient severity . . . such that the absence of immediate medical attention could
reasonably be expected to result in . . . (i) placing the health of the individual . . . in
serious jeopardy, (ii) serious impairment to bodily functions, or (iii) serious
dysfunction of any bodily organ or part." 42 U.S.C. § 1395dd(e)(1)(A)(i) - (iii).

                                           -4-
       Essentially, Hunt's claim is not that he received non-uniform treatment, but that
he received incorrect treatment. Based on the injury to his foot and the status of his
immunizations, the staff at LCMH gave Hunt instructions for caring for his injury,
and this treatment was "appropriate" for EMTALA purposes. "The emergency-room
physician is required by EMTALA to screen and treat the patient for those conditions
the physician perceives the patient to have." Id. at 1139. While Hunt may or may not
have a state law medical malpractice claim, he does not have a valid federal
EMTALA claim against LCMH or Welch.

III.   CONCLUSION

    We affirm the district court's grant of judgment as a matter of law in favor of
LCMH and Welch on Hunt's EMTALA claim.

       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-